COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:       In the matter of J. D. H.

Appellate case numbers:    01-17-00889-CV & 01-17-00890-CV

Trial court case number:   2017-01833J & 2017-02248J

Trial court:               313th District Court of Harris County

        On November 17, 2017, counsel for appellant, J. D. H., Gary M. Polland, timely
filed a notice of appeal in the trial court from the November 1, 2017 orders to waive
jurisdiction in these two related juvenile certification appeals. See TEX. R. APP. P.
26.1(b). The notices of appeal did not indicate whether Polland was appointed or
retained or whether appellant was appealing as indigent. On November 22, 2017, the
clerk’s record was filed, and then on December 1, 2017, the reporter’s record was filed,
setting appellant’s brief due by December 21, 2017. See id. 38.6(a)(2). To date, neither
the filing fee/evidence of indigence nor the docketing statement have been filed, both of
which were due by December 11, 2017.

       However, according to the clerk’s records, the trial court appointed Polland as
guardian ad litem for appellant on May 10, 2017, in both trial court cause numbers 2017-
01833J and 2017-02248J. Also, the trial court’s orders to waive jurisdiction, signed on
November 1, 2017, both noted that Polland was appointed as appellant’s trial counsel
more than ten days before that hearing.

       Accordingly, the Court sua sponte directs the Clerk of this Court to mark the
appellant, J. D. H., indigent in this Court’s records and allowed to proceed without
advance payment for purposes of the filing, clerk’s, and reporter’s record fees.
Appellant’s counsel, Gary M. Polland, is ordered to file the docketing statement within
10 days of the date of this Order.

       It is so ORDERED.

Judge’s signature:/s/ Evelyn V. Keyes
                   Acting individually
Date: December 21, 2017